Citation Nr: 0026728	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation of the initial rating 
of 20 percent assigned for the service connected  herniated 
nucleus pulposus at C6-7. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1977 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for herniated nucleus 
pulposus and assigned a noncompensable rating evaluation for 
this disability.  The record discloses that the appellant 
filed a notice of disagreement with this rating determination 
in October 1996.  A statement of the case was forwarded to 
the appellant in December 1996.  The appellant filed his 
substantive appeal in this matter in February 1997.  By 
rating action dated in August 1997, the RO granted an 
increased evaluation from 0 percent to 10 percent for the 
service-connected disability of the cervical spine.  
Following a February 1998 hearing before the RO, an increased 
evaluation of 20 percent was awarded for the service-
connected disability.  In correspondence dated in March 1998, 
the appellant noted his continued disagreement with respect 
to the assigned rating evaluation for his cervical spine 
disability.   

The record further discloses that this matter was previously 
before the Board in November 1998, at which time the Board 
remanded this matter to the RO for additional development.  
Following completion of the requested development, the RO 
readjudicated the appellant's claim.  In an October 1999 
rating action, the RO continued its denial of the appellant's 
claim.  This matter has been returned to the Board for 
further appellate review.


REMAND

In this case, the appellant contends, in essence, that a 
higher rating evaluation is warranted based upon the 
increased severity of his symptomatology.  The Board finds 
that the provisions of 38 U.S.C.A. § 5107(a) have been met, 
in that the appellant's claim for an increased evaluation is 
well-grounded.  This finding is predicated upon the 
appellant's evidentiary assertion that his service-connected 
disability reflects a greater disability picture than 
currently assessed.  In particular, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, as here, the claim continues to be well-grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

The appellant is currently service-connected for herniated 
nucleus pulposus at C7, for which a 20 percent rating 
evaluation is assigned under Diagnostic Code 5293 of VA's 
Schedule for Rating Disabilities.  The appellant essentially 
contends that the assigned rating evaluation does not 
adequately reflect the degree of impairment associated with 
his cervical spine disability.  In support of his contentions 
in this regard, the appellant has reported symptoms of 
chronic pain with limited mobility of the cervical spine.  
More recently, the appellant has reported complaints 
suggestive of neurological impairment.  On VA examination in 
January 1997, the examiner noted findings of weakness 
associated with the left upper extremity.  In light of these 
circumstances, the Board remanded this matter in November 
1998 for further evidentiary development, to include VA 
examination to determine the nature and severity of any 
neurological pathology associated with the appellant's 
cervical spine disability.  The Board requested that 
electromyogram and nerve conduction studies (NCV/EMG) be 
performed. 

The record discloses that the appellant underwent VA nerve 
examination in June 1999.  In a September 1999 addendum to 
the examination report, it was noted that findings on 
examination were significant for lower cervical kyphosis.  
The examiner indicate that neck pain was to be expected with 
such kyphosis, and noted that the appellant's reported 
decreased physical activity was not unusual.  

Under these circumstances, the Board finds that the issue of 
entitlement to service connection for cervical kyphosis is 
reasonably raised by the evidence of record.  Suttmann v. 
Brown, 5 Vet. App. 127, 132 (1993).  It is further the 
Board's opinion that this issue is intertwined with the issue 
currently in appellate status and must be adjudicated by the 
RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The record shows that the veteran was scheduled for NCV/EMG.  
The veteran stated that he had a very thorough evaluation for 
this matter and knew what the problem was.  He declined to be 
tested.  The Board points that there is no indication that he 
has undergone NCV/EMG since his retirement in October 1995.  
The primary purpose of this NCV/EMG is not diagnostic but 
rather to assist the Board in ascertaining the current degree 
of disability pursuant to the pertinent rating criteria.

38 C.F.R. § 3.655 provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for 
examination, or reexamination, certain regulatory action is 
prescribed. 38 C.F.R. § 3.655(a) (1999).  Specifically, when 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for an increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below: 

1.  It is requested that the RO inform 
the veteran of 38 C.F.R. § 3.655 as it 
relates to his current claim.  He should 
be asked if he is willing to undergo 
electromyogram and nerve conduction 
studies. 

2.  If he is willing to undergo VA 
electromyogram and nerve conduction 
studies, these tests should be conducted 
and thereafter the case should be 
referred to the VA neurologist who 
provided the September 1999 addendum 
regarding the findings.  If this 
neurologist is unavailable, the case 
should be referred to another 
neurologist.  If the examiner requires 
any additional tests or examination they 
should be performed.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the issue of 
entitlement to service connection for 
cervical kyphosis on direct and secondary 
bases, to include consideration of Allen 
v. Brown, 7 Vet. App. 430 (1995).  If the 
determination is adverse to the 
appellant, he and his representative 
should be provided written notice of the 
adverse action, and they must be provided 
with notice of the appellant's right to 
initiate an appeal with respect to this 
issue. 

Thereafter, the case should be reviewed by the RO, to include 
consideration of Fenderson v. West, 12 Vet. App. 119 (1999).  
If the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no action unless otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

